CAPITAL MANAGEMENT INVESTMENT TRUST THIRD AMENDMENT TO THE CUSTODY AGREEMENT THIS THIRD AMENDMENT, dated as of the 25th day of November, 2014, to the Custody Agreement dated as of May 15, 2008, as amended October 6, 2008 and December 1, 2010 (the "Agreement"), is entered into by and between CAPITAL MANAGEMENT INVESTMENT TRUST, a Massachusetts business trust (the “Trust”), and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the Trust and the Custodian desire to add the Wellington Shields All-Cap Fund to the Agreement; and WHEREAS, Article XIV, Section 14.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. CAPITAL MANAGEMENT INVESTMENT TRUST U.S. BANK, N.A. By: /s/ David V. Shields By: /s/ Michael R. McVoy Name: David V. Shields Name: Michael R. McVoy Title: Trustee Title: Senior Vice President 1 Amended Exhibit C to the Custody Agreement - Capital Management Investment Trust Fund Names Separate Series of Capital Management Investment Trust Name of Series Capital Management Mid-Cap Fund Capital Management Small-Cap Fund Wellington Shields All-Cap Fund 2
